78 F.3d 595
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Antonio M. ANGOTTI, Defendant-Appellant.
No. 95-50037.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 12, 1996.*Decided Feb. 29, 1996.

1
Before:  NORRIS and WIGGINS, Circuit Judges, and ILLSTON**, District Judge.


2
MEMORANDUM***


3
Antonio M. Angotti was convicted of making false statements to a savings and loan association in violation of 18 U.S.C. § 1014, engaging in illegal monetary transactions in the proceeds of a crime in violation of 18 U.S.C. § 1957, and conspiracy in violation of 18 U.S.C. § 371.   Angotti subsequently filed a motion pursuant to Fed.R.Crim.P. 33 for a new trial based on newly discovered evidence.   The district court denied the motion, and Angotti appeals.


4
The denial of a motion for a new trial based on newly discovered evidence is reviewed for an abuse of discretion.  United States v. Kulczyk, 931 F.2d 542, 548 (9th Cir.1991).   We hold that the district court did not abuse its discretion.   We agree that Angotti failed to show that the new evidence would probably produce an acquittal on the grounds that the documents were inadmissible hearsay, and even if admissible, would not outweigh the substantial evidence of Angotti's guilt.   Accordingly, we AFFIRM the order denying Angotti's new trial motion.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 The Honorable Susan Illston, United States District Judge for the Northern District of California, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3